DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 2 June, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-20 are allowed.

Specification
The Amendments made to the specification, submitted on 2 June, 2022, correct for minor typographical errors. No new matter has been entered or presented by such amendments.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 19 recite:
“An electronic sensor assembly for an interior wall, the electronic sensor assembly comprising: 
a wired electronic sensor; and 
a sensor cover supporting the wired electronic sensor on the interior wall, the sensor cover defining an axial direction and comprising: 
a cover sidewall in selective contact with the interior wall at one axial end of the sensor cover, 
a cover faceplate extending from the cover sidewall perpendicular to the axial direction at an opposite end of the sensor cover, the cover faceplate having an outer surface directed outward from the interior wall and an inner surface directed inward toward the interior wall, and 
a sensor clip arm extending inward from the inner surface, the sensor clip arm holding the wired electronic sensor within an interior volume defined by the cover sidewall and the cover faceplate.” (claim 1);

“An electronic sensor assembly for an interior wall, the electronic sensor assembly comprising: 
a wired electronic sensor comprising a communication wire and a sensor body having a distal tip directed in a predetermined direction; and 
a sensor cover supporting the wired electronic sensor on the interior wall, the sensor cover defining an axial direction and comprising: 
a cover sidewall in selective contact with the interior wall at one axial end of the sensor cover, 
a cover faceplate extending from the cover sidewall perpendicular to the axial direction at an opposite end of the sensor cover, the cover faceplate having an outer surface directed outward from the interior wall and an inner surface directed inward toward the interior wall, and 
a sensor clip arm extending inward from the inner surface, the sensor clip arm holding the wired electronic sensor within an interior volume defined by the cover sidewall and the cover faceplate, and 
an interior umbrella extending inward from the inner surface, at least a portion of the interior umbrella being disposed above the sensor clip arm.” (claim 11); and

“A recreational vehicle comprising:
 an interior wall defining a passenger compartment; 
a wired electronic sensor disposed within the passenger compartment, the wired electronic sensor comprising a communication wire and a sensor body having a distal tip directed downward; and 
a sensor cover supporting the wired electronic sensor on the interior wall, the sensor cover defining an axial direction and comprising:
a cover sidewall in selective contact with the interior wall at one axial end of the sensor cover,
a cover faceplate extending from the cover sidewall perpendicular to the axial direction at an opposite end of the sensor cover, the cover faceplate having an outer surface directed outward from the interior wall and an inner surface directed inward toward the interior wall, and 
a sensor clip arm extending inward from the inner surface above the distal tip, the sensor clip arm holding the wired electronic sensor within an interior volume defined by the cover sidewall and the cover faceplate, and 
an interior umbrella extending inward from the inner surface, at least a portion of the interior umbrella being disposed above the sensor clip arm.” (claim 19).

The prior art when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, and/or otherwise suggest, so as to anticipate or render obvious, absent impermissible hindsight reasoning, the present invention as characterized by the independent claims, and the dependents thereof.  As such, the present invention is allowable over the prior art.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        7/13/2022